/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                   December 19, 2014

                                   No. 04-14-00746-CV

                                ALAMO HEIGHTS ISD,
                                     Appellant

                                            v.

                                   Catherine CLARK,
                                        Appellee

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2009-CI-19821
                       Honorable Karen H. Pozza, Judge Presiding


                                     ORDER
       Appellant's unopposed motion for extension of time to file brief is hereby GRANTED.
Time is extended to January 2, 2014.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of December, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court